DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without any traversal of Species I, Claims 9, 11-13, 15, 17-19, 21, 23-25 and 27, filed on 5/11/22, is acknowledged.
The Restriction mailed on 3/16/22 has been carefully reviewed and is held to be proper. Accordingly, Claims 3-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species. 
	The Restriction filed on 3/22/22 is hereby made Final.
	Applicants are required to cancel the nonelected claims (10, 14, 16, 20, 22 and 26) or take other appropriate action.	
An Office Action on the merits of Claims 8, 9, 11-13, 15, 17-19, 21, 23-25 and 27 now follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kagami et al (US2013/0106234).
Regarding claim 8, Kagami et al teach a process for manufacturing a rotor, comprising: 
a step of providing a motor core (Fig. 5, 2) by stacking a plurality of electromagnetic steel sheets (20); and 
a step of welding (41) the motor core by keyhole welding (Para. 0053, lines 1-3) while pressurizing the motor core (Para. 0054, lines 1-4) in a stacking direction with a welding pressure lower than that at which a thickness of the motor core in the stacking direction levels off, the thickness being a length of the motor core between a first end of the motor core and a second end (Top & Bottom of 2) of the motor core. 

Allowable Subject Matter
Claims 9, 11-13, 15, 17-19, 21, 23-25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
June 17, 2022